NUMBER 13-16-00403-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JEREMY THAD NORTHCUTT,                                                                     Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                         Appellee.


                  On appeal from the County Court at Law No. 2
                              of Bell County, Texas.


                                            ORDER
                Before Justices Rodriguez, Garza, and Longoria
                               Order Per Curiam

        Appellant, Jeremy Thad Northcutt, appeals a conviction for assault.1 The court

reporter, Terry Johnston, filed exhibit volume 9 with this Court on October 7, 2016. Upon




        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2015 R.S.).
receiving the exhibit volume, the reporter was notified that the exhibit volume was not in

compliance with the Texas Rules of Appellate Procedure. On October 24, 2016, the

Clerk of the Court notified the reporter that the exhibit volume was marked received and

directed the reporter to file an amended exhibit volume.

       Appendix C of the Texas Rules of Appellate Procedure Rule 2(e) requires that in

exhibit volumes, the court reporter must create bookmarks to mark the first page of each

exhibit document. Rule 2(f) provides that in the event of a material violation of this rule

in the preparation of a reporter’s record, on motion of a party or on the court’s own

initiative, the appellate court may require the court reporter to amend the reporter’s record

or to prepare a new reporter’s record in proper form.

       The reporter has failed to file an exhibit volume containing bookmarks as required

by Appendix C of the Texas Rules of Appellate Procedure Rule 2(e). Accordingly, the

reporter, Terry Johnston, is hereby ORDERED to file exhibit volume 9 with bookmarks on

or before January 13, 2017.

                                                  PER CURIAM



Delivered and filed the
4th day of January, 2017.




                                             2